Citation Nr: 0831376	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from September 1956 
to September 1958 and from May 1960 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating determination by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement for 
nonservice-connected disability pension benefits.


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 
3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  However, as will be further discussed below, this claim 
is being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Nonservice-connected Disability Pension Benefits

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.3 (2007).

In this case, the pertinent facts are not in dispute.  The 
veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The National Personnel Records Center 
(NPRC) verified that the veteran had periods of active 
military service from September 1956 to September 1958 and 
from May 1960 to January 1961.

For VA pension purposes, however, the periods of war are 
defined at 38 C.F.R. § 3.2 (2007).  The veteran's active 
military service occurred between two periods of war: the 
Korean conflict that ended on January 31, 1955, and the 
Vietnam era that began on February 28, 1961.  See 38 C.F.R. § 
3.2(e), (f).

As the veteran is not shown to have served on active duty 
during a period of war, the basic requirements for 
entitlement to nonservice-connected disability pension 
benefits have not been met and his claim must be denied.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement for nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


